BLUE, Judge.
John R. Bandoni, the defendant below, appeals the partial summary judgment finding him negligent as a matter of law. By deposition, Bandoni and Hunt offered different accounts of how the accident occurred. The conflicts in these competing stories create factual issues as to each party’s respective fault. Summary judgment may only be granted when there are no genuine issues of material fact and one party is entitled to relief as a matter of law. Gomes v. Stevens, 548 So.2d 1163 (Fla. 2d DCA 1989). Because there are disputed facts, the trial court erred when it granted summary judgment.
Accordingly, we reverse that portion of the order finding Bandoni negligent and remand for further proceedings.
THREADGILL, A.C.J., and QUINCE, J., concur.